DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted between 
I: claim 1-10 including the technical feature of: “a memory that stores . . . sign information including information indicating contents indicated by a sign, sign information including information indicating contents indicated by a sign, and related information including information associating the section information with the sign information, the related information further including specifying information indicating whether the sign can be used to specify a position of a vehicle traveling at a predetermined point and regulation information indicating whether the contents indicated by the sign correspond to a regulation on the vehicle traveling at the predetermined point; and 
processing circuitry configured to 

guide the vehicle using the sign information in response to determining that the regulation information, included in the related information, indicates that the contents indicated by the sign correspond to the regulation on the vehicle traveling at the predetermined point”

II: claims 11-14 including the technical feature of: “a memory that stores section information constituting a part of information on a lane including information on a position along a traveling direction of a lane constituting a road and information indicating a connection of lanes, 
the section information including information on the position along the traveling direction of a predetermined section which is a part of the lane and information indicating a connection with a section adjacent to the predetermined section, 
edge line information including information indicating a shape of an edge line, the edge line information further including virtual edge line information corresponding to a section where the edge line does not exist on an actual road, and 
related information including information associating the section information with the edge line information; and processing circuitry configured to: guide the vehicle using the virtual edge line information
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  The technical feature of claim 1 resides in recognizing signs, determining contents of the sign, and guiding a vehicle according to regulations based on contents of the sign. Neither the same nor a corresponding special technical feature is present in invention II as recited in claim 11. Accordingly, there is no single general concept that links the special technical feature with claim 11. In addition, the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). For example, invention I would require searching concepts such as text recognition technology, regulation look up technology based on the text recognition results, sign shape recognition and complex overall vehicle control based on laws and regulations, not required for search in invention II. 
Applicant is advised that the reply to this requirement to be complete must include an election of invention I (claims 1-10) or invention II (claims 11-14), even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention(s). 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667